DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/11/2022 has been entered. 
Status of Claims
Claim 1 has been amended. Claims 2, 4, 6, 8, 10, 12, 14, 16, 18 and 20 are cancelled. Claim 22 is new. Claims 1, 3, 5, 7, 9, 11, 13, 15, 17, 19 and 21-22 are pending.
Status of Previous Rejections
The rejections of Claims 1, 3, 5, 7, 9, 11, 13, 15, 17, 19 and 21 under 35 U.S.C. 103 as being obvious over CN’940 (CN 104252940, hereinafter “CN’940”) have been withdrawn in view of the amendment.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5, 7, 9, 11, 13, 15, 17, and 19 are rejected under 35 U.S.C. 103 as being obvious over US’016 (US 2010/0233016).
Regarding claims 1 and 3, US’016 teaches a magnet comprising 25-34 wt% R (R includes Nd), 3.5-8 wt% Dy, 0.85-0.98 wt% B, 0-3 wt% Co, 0.01-0.15 wt% Cu, 0-0.2 wt% Ga, 0.001-0.5 wt% Mn, 300-1000 ppm O, 300-1500 ppm C and the balance is Fe ([0017] to [0044]), which overlaps the recited composition in claim 1.  It would have been obvious to one of ordinary skill in the art at the time of the invention to have selected the overlapping portion of the ranges disclosed by the reference to meet the recited composition in claim 1. See MPEP 2144.05 I. The magnet disclosed by US’016 is not subjected to heavy rare earth diffusion treatment.
US’016 discloses an example that contains Nd and Dy and has Br of 13.29 kG (i.e. 1329 mT), HCJ of 27.22 kOe (i.e. 2166 kA/m) and Hk/HCJ of 95% (Table 2, Example 28), which meets the recited properties limitation in claim 1. PI=1669 and meets the recited PI in claim 1.
Regarding claims 5 and 7, examples in Table 2 of US’016 contain Nd. It is well-known to one of ordinary skill in the art that impurity level Pr is present in Nd. Thus, claims 5 and 7 are obvious over US’016.
Regarding claims 9, 11, 13, 15, 17 and 19, US’016 discloses an example containing 11.42 at% Nd, 1.96 at% Dy, 5.42 at% B, 78.70 at% Fe, 0.55 at% Co, (the mass% of Example 28 disclosed in Table 2 is converted to at% by the Examiner). (Nd+Dy)/B=2.47 and Pr/(Nd+Dy)=0, which meets the recited limitations in claims 9, 11, 13, 15 and 17. 14B/(Fe+Co)=0.96 and meets the recited limitation in claim 19.

Claim 22 is rejected under 35 U.S.C. 103 as being obvious over US’016 (US 2010/0233016), as applied to claim 1 above, and further in view of US’835 (US 2017/0103835).
Regarding claim 22, US’016 does not teach the magnet is subjected to diffusion treatment of a heavy rare earth element. US’835 discloses that diffusion treatment of a heavy rare earth element Tb improves the coercivity of the magnet ([0033] to [0116]). Thus, it would be obvious to one of ordinary skill in the art to perform Tb diffusion heat treatment as taught by US’835 in the process of US’016 in order to improve the coercivity as disclosed by US’835.
Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 10/11/2022 have been fully considered but they are moot in view of the new rejection ground.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaowei Su whose telephone number is (571)272-3239. The examiner can normally be reached 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 5712721401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOWEI SU/Primary Examiner, Art Unit 1733